Citation Nr: 1608820	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee patellofemoral syndrome and chondromalacia. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger


INTRODUCTION

The Veteran served on active duty from November 1982 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been before the Board several times, and was most recently remanded by the Board for additional development and readjudication in July 2015.  This development and adjudication have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not requested, and the record does not reflect, that she is unemployable as a result of her service connected disabilities. As such, the issue of entitlement to a rating for total disability due to individual unemployability (TDIU) is not before the Board.


FINDING OF FACT

1.  Throughout the appeal period the Veteran's right knee disability has not been productive of limitation of extension to 10 degrees or more, or of limitation of flexion to 45 degrees or less.  

2.  Effective from October 8, 2013, the Veteran's right knee disability is productive of slight instability.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome and chondromalacia limitation of motion have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260-61 (2015).

2.  Effective from October 8, 2013,  the criteria for a separate rating of 10 percent, but no more, for right knee instability have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Notice requirements were met in a February 2009 letter.

Regarding the duty to assist, the record reflects that the Veteran's private medical records have been obtained.  Also of record are pertinent VA examination reports, VA treatment records, and lay evidence.  The Veteran was afforded VA examinations addressing her right knee disability in March 2009, July 2009 (with an August 2009 addendum), January 2013, and November 2015.  Together the reports are adequate because they are based on the Veteran's medical history and they describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran has not identified any outstanding evidence that could be obtained to further substantiate the claim, and the Board is also unaware of any such evidence. As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 


Right Knee Disability - Laws and Regulations

Several diagnostic codes are potentially applicable to the rating of a knee disability.  First, under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is warranted.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is warranted.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees, a 40 percent rating is warranted.  If extension of the knee is limited to 45 degrees, a 50 percent rating is in order.  Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Section 38 C.F.R. § 4.71a, DC 5257 applies when there is a history of recurrent subluxation or lateral instability.  A 10 percent rating is granted when the impairment is slight; 20 percent when the impairment is moderate, and 30 percent when the impairment is severe. 

Other diagnostic codes pertaining to the knee include DC 5055 (for knee replacement (prosthesis)), DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant symptomatology.

Separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  Separate ratings also may be assigned in cases where the service-connected knee disability includes both arthritis and instability.  VAOPGCPREC 23-97 (July 1, 1997).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Knee Disability - Facts and Analysis

The Veteran asserts that her right knee disability has worsened since service connection was granted, and assigned a 10 percent evaluation in 2004, effective from 2001.  The RO requested and received private medical records in support of her claim.   Records from Rheumatology and Osteoporosis Center of Memphis reflect that the Veteran sought treatment for multi-joint pain on numerous occasions in the period from July 2008 May 2009.  Range of motion testing and other criteria used for rating the Veteran's right knee disability were not included in these private treatment records.

In March 2009, the RO received a letter from the Veteran's husband indicating that he had known his wife approximately 5 years.  He stated that when they first met, his wife was working 40 to 50 hours per week and regularly worked out in the gym.  During the year prior to his letter (since approximately March 2008), he noted a large deterioration in her ability to walk and perform other physical activities, including climbing stairs, getting in and out of cars, as well as walking and weight training.  The letter indicates the Veteran reduced her hours at work to three days a week, working every other day so her knees can rest the days in between.  Her husband also noted she cut back on household duties and her decreased mobility resulted in needing more help from friends and family with some activities. 

The Veteran has received several VA examinations over the course of the appeal period in this case.   In a March 2009 VA examination she reported a history of right knee pain since approximately 1982 during active duty.  She also reported treatment of ice, physical therapy, a brace, and pharmaceutical medicines; each of these treatments provided only minimal relief.  She described the severity of her pain as a nine out of ten.  Symptoms increased with exertion, prolonged walking, stairs, getting in and out of cars, and squatting.  At rest, she was reportedly pain free, except for after repetitive activities.   The Veteran reported that her right knee affected her work as a nurse and activities of daily living whenever she needed to be on her feet for an extended period of time or when she needed to squat or bend.  She reported that she could walk for about an hour before she needed to take a break secondary to pain, and she had not had injections in her knee at that point.

In the examination, right knee flexion and extension were from 0 to 135 degrees.  There was mild pain with extreme flexion.  Neither pain nor arc of motion was altered with three repetitions; she had no instability, no effusion, no warmth, and no erythema.  The right knee was tender to palpation at both the lateral and medial joint lines as well as the patellofemoral joints in the lateral facets of the patella.  She had pain with patellofemoral grind; gait was normal.  X-rays showed right knee mild degenerative joint disease.  The Veteran's symptoms and range of motion during the March 2009 VA examination correspond with a noncompensable rating under the diagnostic codes for rating the knee and leg.  38 C.F.R. § 4.71a.  Even so, the Veteran maintained the 10 percent rating then in effect, which was granted for painful motion.  The examiner opined that the Veterans pain could result in further functional limitation after extended use; however the examiner would not attempt to express the additional functional impairment in terms of limitation of motion.  The examination report reflects no ankylosis, no meniscus conditions, and no other pertinent physical findings.

In April 2009, the Veteran sent in a statement in support of her claim for the right knee.  She stated that she had increased episodes of joint pain, swelling, stiffness, and grinding which affected her mobility.  She stated that the pain increased with prolonged periods of sitting, using stairs, and walking, as well as getting in and out of chairs.  She noted that she worked as a professional nurse, which required prolonged walking, bending and standing.  She noted that she worked 12 hour shifts, three days a week - working every other day to give her knees time to rest in between scheduled work shifts whereas she used to be able to perform a five day per week work schedule.  Additional statements in support of the claim were received in June 2009, which contains similar reports regarding her right knee symptoms. 

VA treatment notes from June 2009 reflect the Veteran received a set of Hyalgan injections in her right knee. 

The Veteran was afforded another VA examination in July 2009.  She continued to describe her right knee pain as 9 out of 10 with grinding and popping.  For treatment, she had tried physical therapy, non-steroidal anti-inflammatory drugs (NSAIDs), and Hyalgan injections with some relief.  She continued to use a brace, which resulted in minimal reduction in pain.  She reported being able to walk approximately 30 minutes or approximately a quarter mile.  The Veteran described flare-ups that occurred twice a week due to an increase in bending, lifting, and stooping, or from getting in and out of the car.  She continued to report that the knee disability had some impact on her work as a registered nurse. 

The Veteran's active range of motion was from 0 to 110 degrees but with pain from 90 to 110 degrees.  She had crepitus and a patellar grind. The right knee was tender to palpation over the medial and lateral joint lines; it was also exquisitely tender to palpation over the medial and lateral patellar facets.  The knee was stable and adjacent muscles showed full strength.  The Veteran's symptoms and range of motion during the July 2009 VA examination correspond with a noncompensable rating under the diagnostic codes for rating the knee and leg; however the July 2009 examiner did not address any additional functional impact of the right knee disability.  The examination report reflects no ankylosis, no meniscus conditions, and no other pertinent physical findings.

The Veteran had x-rays performed on her right knee at the VAMC in July 2009.  Three views demonstrated anterior femoral condyle and posterior patella osteophytes with moderate patellofemoral knee joint space narrowing and spurring of the tibial spines.  There was no knee joint effusion and the image suggested possible of chondromalacia.  In an August 2009 VA treatment note, the Veteran reported she was doing well except for right knee pain, which was improved by not resolved.  She was reportedly trying to minimize the use of NSAIDs. 

The Veteran sent in statements in February 2010 reflecting her disagreement with the findings of the VA examinations and the resultant rating decision.  The Veteran noted all of the various treatment options she had pursued during the previous year or so, including several rounds of Hyalgan injections, steroid injections, ice and heat, physical therapy exercises, braces, rest, over the counter supplements, and pharmaceuticals.  The Veteran stated that she felt the VA examinations were not sufficient to determine the severity of frequency of her daily pain in an examination that lasted only 15 minutes and which focused on obtaining a detailed history.   

The Veteran further disagreed with the VA examinations and subsequent statement of the case in her July 2010 substantive appeal.  The Veteran referenced and commented on specific statements in the statement of the case and the VA examination reports that she felt were inaccurate.  

The Veteran received x-rays of her right knee at the VAMC in July 2011.  The report indicated minor degenerative changes of the right knee and no joint effusion.  

An August 2011 VA treatment note reflects that the Veteran had a mild antalgic gait, no swelling or palpable effusion, normal alignment, no patellar tenderness to pressure, and  no ligamental laxity.  Range of motion was 0 to 100 degrees.  Minimal crepitus and grinding was noted with flexion or extension.  There was no locking, anterior and posterior drawer tests were negative, and full strength was intact.  There was no calf pain.  The medial and lateral joint lines were tender to palpation.  The impression was osteoarthritis.  The Veteran stated that pain was 10 out of 10 and denied locking or buckling.  She started a new series of Hyalgan injections for both knees.  

In January 2013, the Veteran was afforded another VA examination.  During the examination the Veteran reported increase in pain and swelling in her right knee which was worse after prolonged standing, bending, squatting, and going up and down stairs.  She denied locking of the knee, but complained of weakness and giving way.  Her pain was reportedly six or seven out of ten, with pain and swelling worse at the end of a day with prolonged standing or walking.  The Veteran also reported flare-ups which consisted of pain, swelling, weakness, and giving way after prolonged standing, bending, squatting, and with climbing up and down stairs. 

As far as range of motion, the Veteran's flexion was from 0 to 95 degrees with objective evidence of painful motion beginning at 85 degrees.  Extension ended at five degrees.  On repetitive motion, the Veteran's flexion was reduced to 0 to 85 degrees and extension remained the same.  These results correspond with a noncompensable rating for limitation of motion.  The examiner noted that the Veteran had functional impairment to include less movement than normal, weakened movement, and pain on movement after repetitive motion.   Right knee muscle strength was slightly reduced at four out of five; there was no joint instability and no history of patellar subluxation or dislocation.  The examination report also reflects moderate crepitus and patellofemoral grinding with flexion and extension, and medial and lateral joint lines were tender to palpation.  The Veteran reported constant use of a knee brace.  Similar to previous examinations, this one also reflected some impact on the Veteran's ability to work as a registered nurse due to knee pain, swelling, weakness, and giving way after prolonged standing, bending, squatting, and with climbing up and down stairs.  The examiner did opine that the Veterans pain could result in further functional limitation after extended use; however the examiner would not attempt to express the additional functional impairment in terms of limitation of motion.  The examination report reflects no ankylosis, no meniscus conditions, and no other pertinent physical findings.

The Veteran sent in a statement in support of her claim in March 2013 which again reflected that the VA examination did not accurately represent the overall progression of her right knee condition or the functional impact of the disability on her life and work.  She stated that her right knee condition was worse and she had functional loss due to pain, weakness, lack of endurance, and flare-ups.  The Veteran noted that she had had injections in the right knee one month prior to the exam, she had not worked the prior 24 hours, had recently iced her knee, and was on oral pain medication at the time of the January 2013 VA examination.  These factors, the Veteran argued, should be considered in her appeal for an increased rating for her right knee.  

A VA treatment note from June 2013 reflects the Veteran was returning to the clinic for more steroid injections.  She received a physical examination which reflected range of motion in the right knee from 0 to 115, no joint laxity, no effusion, no patella grind, no erythema, no locking or mechanical symptoms, no bony abnormality, no swelling, anterior and poster drawer tests were negative, and the joint was not irritable to movement.  There was moderate crepitus, tenderness to palpation at the medial joint line, minimal antalgic gate, and strength was fully intact. 

A VA treatment note from August 2013 reflects the Veteran reported at least one fall with an injury requiring treatment because her right knee gave out.  The injury resulted in swelling and pain and was treated with ice and pain medication.

A VA treatment note in September 2013 reflects the Veteran's range of motion was again 0 to 115 degrees with no instability.  There was a positive patellofemoral grind bilaterally, lateral patellar facet tenderness as well as lateral femoral condyle tenderness.  The Veteran reported that the disability is almost entirely anterior knee pain, patellofemoral, on the lateral patellar condyle, primarily initiated by deep knee bending, squat, and ascending and descending stairs.  She was complaining of popping, cracking, and pain.  The treatment note reflects that three x-ray views of the right knee showed significant patellofemoral arthritis. 

An October 8, 2013 VA treatment note reflects the Veteran reported right knee pain of seven out of 10.  There was no edema, muscle strength was intact, and functional mobility was within normal limits.  Significantly, the anterior drawer test on the right knee was positive, with slight laxity noted with pain.  

A January 2014 VA treatment note reflects the Veteran reported her knee was being managed okay with conservative treatments consisting of bracing and Mobic.  She had good range of motion and no effusions, with a positive patellofemoral grind.

The Board issued another remand in November 2014 asking the RO to address the Veteran's contentions in her March 2013 statement in support of her claim as well as all other evidence received since the February 2013 supplemental statement of the case.  The appeal was again remanded in a July 2015 decision in which the RO was asked to provide the Veteran with a new examination. 

The Veteran was afforded a new VA examination in November 2015.  The Veteran did not report flare-ups but did report functional loss due to difficulty walking up stairs and long distances.  The range of motion for flexion and extension was 0 to 120 degrees with pain on motion, particularly in flexion.  The examiner stated that the pain did not result in additional functional loss.   There was objective evidence of localized tenderness or pain on palpation, grinding and objective evidence of crepitus.  The Veteran was able to complete three repetitions, which resulted in no additional functional loss or range of motion.  The examiner indicated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination report does indicate that the Veteran's right knee results in disturbance of locomotion.   Full strength was intact and no muscle atrophy was noted.  All instability tests were negative, and the report reflects no history of recurrent subluxation or effusion.  The examiner remarked that there was evidence in the examination and interview that the patient's right knee condition may result in significant pain, functional disability, dysfunction, or deformity.   The examination report reflects no ankylosis, no meniscus conditions, and no other pertinent physical findings. 

In this case there is no evidence of record reflecting ankylosis of the right knee.  She does have limited flexion and extension; during the appeal period her right knee flexion and extension varied from as low as 0 to 85 degrees or as high as 0 to 135 degrees.  These limited motion results are not significant enough for a compensable rating under VA regulations.  There is no evidence of impairment of the semilunar cartilage or of the tibia or fibula, and no acquired or traumatic genu recurvatum.  

The evidence does reflect pain with motion, for which the Veteran has already been assigned a compensable rating of 10 percent.  While mindful of the tenets of DeLuca and Mitchell, the Board observes that these provisions governing functional loss have already served as the basis for the 10 percent rating currently assigned.  As such, the Veteran is not entitled to a rating in excess of 10 percent due to these factors.

In regard to lateral instability, the Board notes that prior to October 2013, there was no evidence reflecting the Veteran's right knee was unstable.  That said, a VA treatment note from October 8, 2013 reflects the Veteran had a positive anterior drawer test suggesting instability.  Although the subsequent VA examination report does not reflect a positive anterior drawer test, the Board finds, after according the Veteran any benefit of the doubt, that she is entitled to an additional rating of 10 percent for slight lateral instability under diagnostic code 5257 as of October 8, 2013. 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the first, threshold Thun element is not satisfied here.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.     



ORDER

A rating in excess of 10 percent for a right knee patellofemoral syndrome and chondromalacia is denied.

Effective from October 8, 2013, a separate 10 percent rating for right knee instability is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


